Citation Nr: 1523407	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-00 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease with hypertensive heart disease.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.

3.  Entitlement to a disability rating in excess of 10 percent for migraine headaches prior to June 2, 2014 and in excess of 30 percent from that date.  

4.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression), to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for arthritis of the hips, to include as secondary to service-connected disabilities.  

6.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008, February 2009 and September 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2008 rating decision denied service connection for depression and arthritis of the hips.  The February 2009 rating decision, inter alia, denied claims of increased ratings for hypertension and migraines headaches, as well as a TDIU rating.  The September 2012 rating denied a claim for increased rating for coronary artery disease. 

In a July 2014 rating decision, the RO increased the rating for migraine headaches to 30 percent, effective from June 2, 2014 (the date that the Veteran underwent a VA examination that reflected increased severity of the disability).  Since the increase does not date back to the date of receipt of the claim, there are two distinct time periods to be considered for this disability.

The Veteran and his spouse presented testimony at a Board hearing in January 2015, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence.

The issues of entitlement to service connection for major depression and arthritis of the hips, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected coronary artery disease with hypertensive heart disease does not result in more than 1 episode of congestive heart failure in the past year, or; a workload of 5 or less METS that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 50 percent or less.  

2.  The Veteran's service-connected hypertension does not result in diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.   

3.  Prior to June 2, 2014, the Veteran had migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, but he did not have migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

4.  From June 2, 2014, the Veteran has not had migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for coronary artery disease with hypertensive heart disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for a disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for a 30 percent rating, but not higher, for migraine headaches prior to June 2, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

4.  The criteria for a disability rating in excess of 30 percent for migraine headaches from June 2, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice was provided in July 2008, September 2008, and March 2011 letters.  

The duty to assist has also been met.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA-based medical opinions or rating examinations; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations and other pieces of evidence of record are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Coronary artery disease with hypertensive heart disease

The Veteran's service-connected coronary artery disease with hypertensive heart disease is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under that code, arteriosclerotic heart disease (coronary artery disease) warrants a 30 percent rating when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there has been more than 1 episode of congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

The Veteran submitted a claim for increased rating in September 2010.  

An August 2010 private medical record shows an estimated left ventricle ejection fraction of 60-64 percent.  In September 2010, the Veteran underwent coronary arteriogram and stent implant.

On VA examination in July 2012, the examiner indicated that the Veteran had not had congestive heart failure and that an echocardiogram showed a left ventricular ejection fraction of 70 percent.  An interview based METS test resulted in a conclusion that a METS level of greater than 5 METS would produce dyspnea and fatigue.  The diagnosis was coronary artery disease with hypertensive heart disease. 

On VA examination in June 2014, the examiner indicated that the Veteran had not had congestive heart failure.  The examiner noted there was evidence of cardiac hypertrophy on EKG in July 2008.  The examiner stated that the Veteran currently has few cardiac symptoms.  The examiner noted there was a medical contraindication for not performing METs testing.  The Veteran could not walk or stand for any length of time due to continuing hip and back pain.  Accordingly, an interview-based METs test was performed.  The examiner indicated that the Veteran could not walk or stand for any length of time due to continuing hip and back pain, and that major limitations were not due to heart disease.  The examiner found the Veteran's METs level to be 1-3 METs.  It was not solely due to the heart condition.  Instead, he had lower back pain and hip pain, each causing a METS level of 1-3 METS.  

The evidence clearly shows that the Veteran has not had congestive heart failure.  Additionally, his left ventricular ejection fraction has not been 50 percent or less.  It was 60-64 percent in August 2010 and 70 percent on VA examination in July 2012.   The June 2014 examiner indicated that the Veteran had had few cardiac symptoms.  Furthermore, the preponderance of the evidence indicates that the Veteran's workload due to his service-connected coronary/heart disease has been greater than 5 METS.  It was greater than 5 METS on VA examination in July 2012.  While the Veteran's workload was estimated to be 1-3 METs at that time of the June 2014 VA examination, this was due to the fact that the Veteran reportedly could not walk or stand for any length of time due to continuing hip and back pains.  The examiner specifically stated that major limitations were not due to heart disease.  The other evidence of record, including the July 2008 and July 2012 METS estimates comport with this, showing estimated or actual METS levels which were each probably greater than 5 METS due solely to the heart condition.  Based on the information of record, the Board concludes that the criteria for a 60 percent rating are not met or nearly approximated.    

In October 2012, the Veteran argued that he felt that a higher rating should be assigned because of his symptoms and how they have become worse.  However, the rating criteria for a 60 percent rating are not met or nearly approximated.  

Hypertension

The Veteran appeals for a rating in excess of 10 percent for his service-connected hypertension, which is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides for a 10 percent rating for hypertensive vascular disease when diastolic pressure is predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  It provides for a 20 percent rating when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  

The Veteran filed the current claim for increased rating in April 2008.  The Board finds that the evidence fails to demonstrate that the Veteran's service-connected hypertension warrants a rating in excess of 10 percent at any time during the course of the appeal as the criteria for a 20 percent rating are not met or nearly approximated.  On VA examination in July 2008, the Veteran's blood pressures were 156/102, 136/86, and 142/92.  On VA examination in July 2012, they were 120/81, 125/80, and 115/79.  On VA examination in June 2014, his blood pressure readings were 140/86, 140/90, and 138/90 with an average of 139/88.  Other blood pressure readings of record are similar, and it is clear that all of the blood pressures, combined, are diastolically not predominantly 110 or more, and systolically are not predominantly 200 or more.  

The Veteran argued in January 2010 that over the years, his blood pressure has changed for the worse.  However, his current hypertension manifestations warrant no more than a 10 percent rating.   

Migraine headaches

The Veteran appeals for higher ratings for his service-connected migraine headaches, which are rated as 10 percent prior to June 2, 2014 and as 30 percent from that date, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 provides for a 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  It provides for a 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   

The Veteran filed the current claim for increased rating in April 2008.  The Board finds that the preponderance of the evidence indicates that prior to June 2, 2014, the Veteran met or nearly approximated the criteria for a 30 percent rating for his migraine headaches.  The July 2008 VA headaches examination report shows that at the time, the Veteran reported experiencing headaches on the average of 3 times per month and that they lasted for 4 days.  When they occurred or flared up, he had to stay in bed and was unable to do anything.  This is satisfactory evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  This evidence also shows, however, that he does not meet the criteria for a rating greater than 30 percent for his headaches prior to June 2, 2014.  It shows that he did not have very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The preponderance of the evidence also indicates that from June 2, 2014, the Veteran does not meet or nearly approximate the criteria for a 50 percent schedular rating for his migraine headaches.  On VA examination on June 2, 2014, the Veteran indicated that his headaches had an average duration of about 1.5-2 hours, that the average frequency was 5-6 times a month, and that the frequency of prostrating headaches was 4 per month.  The examiner described the Veteran's headaches as characteristic prostrating attacks, but answered "no" as to whether the headaches were very prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran and his wife provided testimony as to the frequency and severity of his headaches during his January 2015 hearing, but a reliable indication of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability was not provided.  The Veteran testified that he had migraine headaches about 4 or 5 times a month, lasting for days, and that when he was working, which he stopped in January 2007, he might take off about 4 or 5 times a month because of them.  The Veteran's wife testified that his headaches would last 2-3 weeks within a month, but she did not indicate how prostrating they were.  She merely indicated that that was the amount of time that he was having some type of head pain.  

Other considerations

The Board has also considered lay statements from the Veteran and his wife that his disabilities are worse than currently evaluated.  The Veteran and his wife are competent to report symptoms because this requires only personal.  Layno v. Brown, 6 Vet. App. 465 (1994).  They are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected coronary artery disease, hypertension, and migraine headaches disabilities.  The symptoms and impairment caused by the service-connected coronary artery disease, as measured by METs, dyspnea, fatigue, dizziness; ejection fraction or congestive heart failure are specifically contemplated by the schedular rating criteria.  The rating criteria for hypertension specifically consider blood pressure readings and the need for medication.  The evaluation of the Veteran's headache disability depends on the functional effects, rather than the particular symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

A disability rating in excess of 30 percent for coronary artery disease with hypertensive heart disease is denied.

A disability rating in excess of 10 percent for hypertension is denied.

A 30 percent disability rating, but not higher, is granted for migraine headaches prior to June 2, 2014, subject to the rules governing the payment of monetary benefits.  

A disability rating in excess of 30 percent for migraine headaches from June 2, 2014, is denied.


REMAND

The Veteran claims service connection for a psychiatric disability and bilateral hip disabilities, to include as secondary to service-connected disabilities.  
A June 2014 VA examiner opined that the Veteran's bilateral hip condition was less likely as not caused by or a result of service due to back condition because there was no mention in the service treatment records, and there was no evidence that suggested any relationship between the back condition and the hip condition.  The Board finds that the opinion needs to be clarified as it seems to improperly suggest that a left hip disorder should have been shown in service in order for secondary service connection to be able to be granted for it.  

Additionally, since the time of the June 2014 examination the Veteran's representative cited to the report of a study published in the July 2013 edition of the American Journal of Orthopedics (www.amjorthorpedics.com) which suggests that lumbar degeneration precedes hip degeneration and may be a causative factor for hip osteoarthritis.  The VA examiner in June 2014 had grounded his opinion on the notion that there was no biomedical evidence that suggests any relationship between back conditions and hip conditions.  The possible connection should be addressed on remand.

Next, the Veteran seeks service connection for a psychiatric disorder, and major depressive disorder and alcohol use disorder were found on VA psychiatric examination in June 2014 which was conducted to assist with the psychiatric disorder claim.  The June 2014 VA examiner opined that the Veteran's major depressive disorder is at least as likely as not a result of his service-connected disabilities; however, the rationale offered suggests that the examiner may have thought that service connection was in effect for hip disorders.  The examiner indicated that the Veteran's depression is currently related to the pain and inability to work caused by service-connected conditions, as it began after his injuries prevent him from being able to work full time, but the Veteran testified in November 2008 and January 2015 that he quit work in 2007 due to hip surgery, and his January 2008 records from Social Security Administration show disability benefits were awarded due to hip disability.  The June 2014 VA heart examination showed that impairment due to his back and hips prevented him from performing a METS test.  Accordingly, remand for a VA examination as indicated below is necessary. 

Appellate adjudication of the issue of entitlement to TDIU is deferred pending completion of the action being ordered below, as it is intertwined with matters being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for relevant disorders since July 2014.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, the Veteran should be scheduled for an appropriate VA examination with regard to his claim for service connection for bilateral hip disability.  It is imperative that the claims file and copies of all pertinent records be made available to the examiner for review in connection with the examination.  All current bilateral hip disorders should be clearly reported. 

The examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed left or right hip disability was proximately due to or caused by his service-connected lumbosacral strain with degenerative disc disease disability? 

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed left or right hip disability was aggravated by his service-connected lumbosacral strain with degenerative disc disease?  These questions should both be specifically answered.  The answers should be provided separately from one another to avoid potential confusion and to help ensure that the matter of secondary service connection by way of aggravation by the service-connected lumbar spine disability can be resolved in a manner that will likely survive judicial review.  The July 2014 report of the study mentioned by the representative (at www.amjorthorpedics.com) concerning possible causation between back disorders and hip disorders, should be considered and discussed, in providing the rationale for the opinions.  

The examiner should also furnish complete reasons for each opinion rendered. 

3.  The Veteran should also be scheduled for an appropriate VA examination with regard to his claim for service connection for major depression.  .  It is imperative that the claims file and copies of all pertinent records be made available to the examiner for review in connection with the examination.

The examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed psychiatric disorder is proximately due to or caused by the service-connected coronary artery disease with hypertensive heart disease, hypertension, migraine headaches, lumbosacral strain with degenerative disc disease, and/or right and/or left leg radiculopathy (and not including the hip disorders which caused him to quit work in January 2007)? 

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed psychiatric disorder has been aggravated (chronically made worse) by the service-connected coronary artery disease with hypertensive heart disease, hypertension, migraine headaches, lumbosacral strain with degenerative disc disease, and/or right and/or left leg radiculopathy (and not including the hip disorders which caused him to quit working in January 2007)?

These questions should both be answered.  Specifically, a separate opinion should be rendered on the matter of aggravation to avoid potential confusion and to ensure that the aggravation issue can be resolved in a manner that will likely survive judicial review.  The examiner should furnish reasons for the opinions after carefully reviewing the record and cite to evidence in the record to support the opinions rendered. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


